


EXCHANGE AGREEMENT




THIS EXCHANGE AGREEMENT (this “Agreement”) is entered into as of February 1,
2018, by and among Holly Brothers Pictures, Inc., a Nevada corporation (the
“Company”), PBC Group, LLC and Black Car, Inc. (collectively, the “Members”),
and Power Blockchain LLC (“Power Blockchain”), each a “Party” and collectively
the “Parties”, upon the following premises:




WHEREAS, the Members collectively own 100% of the issued and outstanding
membership interests of Power Blockchain (the “Membership Interests”);




WHEREAS, the Company desires to acquire the Membership Interests in exchange for
a 5% convertible promissory notes in aggregate principal amount of $2,200,000.00
(the “Notes”), in the form attached as Exhibit A hereto which Notes are
convertible into newly issued shares of common stock, $0.001 par value of the
Company (“Common Stock”) at an initial conversion price of $0.13 per share on
the terms and conditions set forth in the Notes and herein (the “Exchange Offer”
or the “Exchange”), so that Power Blockchain will become a wholly-owned
subsidiary of the Company; and




WHEREAS, the Members desire to exchange all of their Membership Interests in
Power Blockchain in exchange for the Notes pursuant to the terms hereof.




NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, it is hereby agreed as follows:




ARTICLE I

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF

POWER BLOCKCHAIN AND THE MEMBERS




As an inducement to and to obtain the reliance of the Company, Power Blockchain
and the Members represent and warrant as follows:




Section 1.01

Organization. Power Blockchain is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Wyoming.
Power Blockchain has the corporate power and is duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted,
including qualifications to do business as a foreign corporation in the states
or countries in which the character and location of the assets owned by it or
the nature of the business transacted by it requires qualification, except where
failure to be so qualified would not have a material adverse effect on its
business.




Section 1.02

Capitalization. The Members holds 100% of the issued and outstanding Membership
Interests of Power Blockchain. There are no other outstanding securities of
Power Blockchain and upon the consummation of the transactions contemplated
herein Power Blockchain will become a wholly-owned subsidiary of the Company.
All issued and outstanding Membership Interests of Power Blockchain are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person.








--------------------------------------------------------------------------------




Section 1.03

Acquisition of the Notes by the Members.




(a)

The Members are acquiring the Notes (as defined in Section 3.01), for its own
account, for investment purposes only and not with a view to, or for sale in
connection with, a distribution, as that term is used in Section 2(11) of the
Securities Act of 1933, as amended (the “Securities Act”), in a manner which
would require registration under the Securities Act or any state securities
laws. The Members can bear the economic risk of investment in the Notes, has
knowledge and experience in financial business matters, is capable of bearing
and managing the risk of investment in the Notes and is an “accredited investor”
as defined in Regulation D under the Securities Act. The Members recognizes that
the Notes have not been registered under the Securities Act, nor under the
securities laws of any state and, therefore, cannot be resold unless the resale
of the Notes (or the Common Stock underlying the Notes) are registered under the
Securities Act or unless an exemption from registration is available. The
Members have carefully considered and have, to the extent they believe such
discussion necessary, discussed with its professional, legal, tax and financial
advisors, the suitability of an investment in the Notes for its particular tax
and financial situation and its respective advisers, if such advisors were
deemed necessary, have determined that the Notes are a suitable investment for
it. The Members have not been offered the Notes by any form of general
solicitation or advertising, including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine,
or other similar media or television or radio broadcast or any seminar or
meeting where, to each of the Member’s knowledge, those individuals that have
attended have been invited by any such or similar means of general solicitation
or advertising. The Members have had an opportunity to ask questions of and
receive satisfactory answers from the Company, or persons acting on behalf of
the Company, concerning the terms and conditions of the Notes and the Company,
and all such questions have been answered to the full satisfaction of the
Members. Neither the Company nor any other party, has supplied the Members any
information regarding the Notes or an investment in the Notes other than as
contained in this Agreement, and the Members are relying on their own
investigation and evaluation of the Company and the Notes and not on any other
information.




(b)

The Members understand and agree that a legend has been or will be placed on any
certificate(s) or other document(s) evidencing the Notes (or the Shares
underlying the Notes) in substantially the following form:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS.”











2




--------------------------------------------------------------------------------




ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY




As an inducement to, and to obtain the reliance of the Members, the Company
represents and warrants as follows:




Section 2.01

Organization. The Company is a corporation duly organized, validly existing, and
in good standing under the laws of the state of Nevada and has the corporate
power and is duly authorized, qualified, franchised, and licensed under all
applicable laws, regulations, ordinances, and orders of public authorities to
own all of its properties and assets, to carry on its business in all material
respects as it is now being conducted and as contemplated after the Exchange,
and except where failure to be so qualified would not have a material adverse
effect on its business, there is no jurisdiction in which it is not qualified in
which the character and location of the assets owned by it or the nature of the
business transacted by it requires qualification.







ARTICLE III

PLAN OF EXCHANGE




Section 3.01

The Exchange.




(a)

On the terms and subject to the conditions set forth in this Agreement, on the
Closing Date (as defined below), the Members shall accept the Exchange Offer
described herein and shall assign, transfer and deliver, free and clear of all
liens, pledges, encumbrances, charges, restrictions or known claims of any kind,
nature, or description, the Membership Interests of Power Blockchain set forth
herein, in the aggregate constituting no less than 100% of the issued and
outstanding Membership Interests of Power Blockchain.




(b)

The Company shall accept the Exchange Offer, and shall, on the terms and
conditions set forth in this Agreement, issue the Members the Notes.




Section 3.02

Closing. The closing (“Closing”) of the transaction contemplated by this
Agreement shall occur automatically, and without any further required action
from either Party, upon the completion of the Exchange Offer (the “Closing
Date”).




Section 3.03

Termination.




(a)

This Agreement may be terminated in the mutual agreement of all Parties for any
reason, or by either the Board of Directors of the Company, Power Blockchain or
the Members at any time prior to the Closing Date, if:




(i)

there shall be any actual or threatened action or proceeding before any court or
any governmental body which shall seek to restrain, prohibit, or invalidate the
transactions contemplated by this Agreement and which, in the judgment of the
Company or Members, made in good faith and based upon the advice of its legal
counsel, makes it inadvisable to proceed with the Exchange;











3




--------------------------------------------------------------------------------




(ii)

any of the transactions contemplated hereby are disapproved by any regulatory
authority whose approval is required to consummate such or in the judgment of
the Company or the Members, made in good faith and based on the advice of
counsel, there is substantial likelihood that any such approval will not be
obtained or will be obtained only on a condition or conditions which would be
unduly burdensome, making it inadvisable to proceed with the Exchange; or




In the event of termination pursuant to this paragraph, no obligation, right or
liability shall arise hereunder, and each party shall bear all of the expenses
incurred by it in connection with the negotiation, drafting, and execution of
this Agreement and the transactions herein contemplated.




ARTICLE IV

SPECIAL COVENANTS




Section 4.01

Delivery of Books and Records and Bank Accounts. At the Closing, Power
Blockchain shall deliver to the Company copies of the corporate minute books,
books of account, contracts, records, and all other books or documents including
the bank accounts of Power Blockchain now in the possession of Power Blockchain
or its representatives.

 

ARTICLE V

MISCELLANEOUS




Section 5.01

Governing Law. This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America and, with
respect to the matters of state law, with the laws of the State of Nevada
without giving effect to principles of conflicts of law thereunder.




Section 5.02

Entire Agreement. This Agreement represents the entire agreement between the
parties relating to the subject matter thereof and supersedes all prior
agreements, term sheets, understandings and negotiations, written or oral, with
respect to such subject matter.




Section 5.03

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




Section 5.04

Best Efforts. Subject to the terms and conditions herein provided, each Party
shall use its reasonable best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each Party also agrees that it shall use its reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein.




















4




--------------------------------------------------------------------------------




Section 5.05

Remedies. The Parties agree that the covenants and obligations contained in this
Agreement relate to special, unique and extraordinary matters and that a
violation of any of the terms hereof or thereof would cause irreparable injury
in an amount which would be impossible to estimate or determine and for which
any remedy at law would be inadequate. As such, the Parties agree that if either
Party fails or refuses to fulfill any of its obligations under this Agreement or
to make any payment or deliver any instrument required hereunder or thereunder,
then the other Party shall have the remedy of specific performance, which remedy
shall be cumulative and nonexclusive and shall be in addition to any other
rights and remedies otherwise available under any other contract or at law or in
equity and to which such Party might be entitled.




Section 5.06

Construction. The Parties acknowledge that each of them has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
this Agreement with its legal counsel and that this Agreement shall be construed
as if jointly drafted by the Parties hereto. In this Agreement, the word
“include”, “includes”, “including” and “such as” are to be construed as if they
were immediately followed by the words, without limitation.




Section 5.07

Severability. The invalidity or unenforceability of any term, phrase, clause,
paragraph, restriction, covenant, agreement or other provision of this Agreement
shall in no way affect the validity or enforcement of any other provision or any
part thereof.




Section 5.08

Headings; Gender. The paragraph headings contained in this Agreement are for
convenience only, and shall in no manner be construed as part of this Agreement.
All references in this Agreement as to gender shall be interpreted in the
applicable gender of the Parties.




Section 5.09

Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original. It shall not be necessary
in making proof of this Agreement or any counterpart hereof to produce or
account for any of the other counterparts. A copy of this Agreement signed by
one Party and faxed or scanned and emailed to another Party (as a PDF or similar
image file) shall be deemed to have been executed and delivered by the signing
Party as though an original. A photocopy or PDF of this Agreement shall be
effective as an original for all purposes
















[Remainder of page left intentionally blank. Signature page follows.]



































5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first-above written.




(“Company”)




Holly Brothers Pictures, Inc.







By: /s/ Brent Willson




Its: CEO




Printed Name: Brent Willson




(“Power Blockchain”)




Power Blockchain, LLC







By: /s/ Steve Bond




Its: CFO




Printed Name: Steve Bond




(“Members”)




PBC Group, LLC







By: /s/ J. Camarillo




Its: Manager




Printed Name: J. Camarillo




Black Car, Inc.







By: /s/ Keith Williams




Its: President




Printed Name: Keith Williams














6




--------------------------------------------------------------------------------




Exhibit A


















































































































